Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020. The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-10, 12, 14, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webster (US 11,032,496 B2).
	Regarding claim 1: Webster discloses a semiconductor system comprising:   
a substrate (a semiconductor material 302, Fig.3, column 7, line 1-5, “TOF) pixel 322 comprises a semiconductor material 302 (e.g., p—substrate)); 
a single-photon avalanche diode formed in the substrate (Fig.3, column 3, line 54 “each pixel may include one or more avalanche photodiodes”);
a first deep trench isolation structure (388A/ 488, see at least Figs. 3 and 4) in the substrate that forms a first ring around the single-photon avalanche diode (see at least Figs. 3 and 4); and 
a second-deep trench isolation structure (380A / 480, see at least Figs. 3 and 4) in the substrate that forms a second ring around the single-photon avalanche diode (see at least Figs. 3 and 4).

 Regarding claim 2, Webster, as discussed in claim 1, disclose:
wherein the first deep trench isolation structure comprises a trench and a metal filler in the trench (column 5, line 8, “The DTI may be filled with dielectrics or metal”).

	
Regarding claim 5, Webster, as discussed in claim 1, disclose:
wherein the first deep trench isolation structure (388A, Fig.3) comprises a trench and a light absorbing filler in the trench (column 5, line 8 “The DTI may be filled with dielectrics or metal”|| Metal absorbs light (see reference us 20200287088, paragraph [0134]).
Regarding claim 7, Webster, as discussed in claim 1, disclose:
wherein the second deep trench isolation structure (380A, 480, Figs. 3 and 4) is interposed between the first deep trench isolation structure and the single-photon avalanche diode (see at least Figs. 3 and 4).
Regarding claim 8, Webster, as discussed in claim 7, disclose:
wherein the first deep trench isolation structure (388A / 488) is configured to absorb light (column 5, line 8 “The DTI may be filled with dielectrics or metal”|| Metal absorbs light (see reference us 20200287088, paragraph [0134]) and wherein the second deep trench isolation structure (380A / 480) is configured to reflect light (Fig.3, column 8, line 35-36, photons of NIR light enter from the backside of the semiconductor material 302 are allowed to scatter and reflected multiple times. Also, metal is reflective as reference mentioned).
Regarding claim 9, Webster, as discussed in claim 7, disclose:
wherein the first deep trench isolation structure (388A / 488) is a front side deep trench isolation structure and wherein the second deep trench isolation structure (380A / 480) is a backside deep trench isolation structure (column 8, line 1-3, light enters the photodiode 232 implanted in the semiconductor material 302 through the backside toward the frontside. Light is reflected from the surface of deep trench isolation structure (380A/480) first, then moves forward to the frontside where deep trench isolation structure (388A/488) is placed. See at least Figs. 3 and 4).
Regarding claim 10, Webster, as discussed in claim 7, disclose:
wherein the second deep trench isolation structure (480, Fig.4) is a front side deep trench isolation structure (see figs.3 and 4 column 5, lines 4-10, “the entire first readout circuit 260A, as a shielded volume, is disposed between the inner DTI ring 480 and the outer DTI ring 488. That is, enclosed by the DTIs. A shutter gate 244A/444A of the shutter transistor A 242A is disposed proximate to the frontside of the semiconductor material 302, and laterally between the second N+ region 446A and the floating diffusion (FD) 450A. The shutter gate 444A may either facilitate charge transfer from the second N+ region 446A   to the FD 450A”, from the DTI trench (480) to DTI trench (488).
Regarding claim 14: Webster discloses a semiconductor system comprising:
a substrate (a semiconductor material 302, Fig.3, column 7, line 1-5); 
a single-photon avalanche diode formed in the substrate (Fig. 3, column 3, line 54 “each pixel may include one or more avalanche photodiodes”); 
a light absorbing isolation structure (388A/ 488, column 5, line 8 “The DTI may be filled with dielectrics or metal”|| Metal absorbs light (see reference US 20200287088, paragraph [0134]) in the substrate that extends around the single-photon avalanche diode (column 3, line 54, “each pixel may include one or more avalanche photodiodes (e.g., single-photon avalanche diode); and 
an additional isolation structure (380A, 480, Figs. 3 and 4) in the substrate that is interposed between the single-photon avalanche diode and the light absorbing isolation structure (388/488) (column 5, line 8 “The DTI may be filled with dielectrics or metal”|| Metal absorbs light (see reference US 20200287088, paragraph [0134]).
Regarding claim 15, Webster, as discussed in claim 14, disclose:
wherein the additional isolation structure (380A, 480) is a reflective isolation structure (Fig.3, the deep trench isolation structure (480) in the region of photons of NIR light enter from the backside of the semiconductor material 302 are allowed to scatter and reflected multiple times (column, line 34-37).
Regarding claim 18: Webster discloses a semiconductor system comprising:
a single-photon avalanche diode formed in the substrate (a semiconductor material 302, Fig.3, column 7, line 1-5, “TOF) pixel 322 comprises a semiconductor material 302 (e.g., p—substrate); 
an outer ring-shaped deep trench isolation structure (388A, 488, see at least Figs. 3 and 4) having a central opening wherein the single-photon avalanche diode is formed in the central opening (Figs. 4-6, “DTI ring enclosed without the need of dividing pixel cells using STI or DTI grid to the pixel array” || the DTI ring enclosed has central opening structure); and 
an inner ring-shaped deep trench isolation structure (380A, 480, Figs. 3 and 4) that surrounds the single-photon avalanche diode and that is formed in the central opening (Fig.4, column 1, line 66, “an inner DTI ring encircles an entire light collection volume”).
Regarding claim 19: Webster, as discussed in claim 18, disclose:
wherein the outer ring-shaped deep trench isolation structure (488) is a light absorbing deep trench isolation structure (column 7, line 21 – 30, the deep trench isolation (488) in the area including the FDs 350A/350B which demodulate TOF pixel. Also, “The DTI may be filled with dielectrics or metal” (see column 5, line 8) || Metal absorbs light (see reference us 20200287088, paragraph [0134])) and wherein the inner ring-shaped deep trench isolation structure (480) is a reflective deep trench isolation structure (the deep trench isolation structure is also filled with metal which reflective as reference mentioned. || Also, in Fig.3, the deep trench isolation structure (480) in the region of photons of NIR light enter from the backside of the semiconductor material 302 are allowed to scatter and reflected multiple times (column, line 34-37).
Regarding claim 20: Webster, as discussed in claim 18, disclose:
wherein the outer ring-shaped deep trench isolation structure (488) is a front side deep trench isolation structure and wherein the inner ring-shaped deep trench isolation structure (480) is a backside deep trench isolation structure  (Fig.4, column 10, line 4-5, “a shielded volume, is disposed between the inner DTI ring 480 and the outer DTI ring 488 and column 8, line 34-35 “ light enters the photodiode 232 implanted in the semiconductor material 302 through the backside which from inner ring-shaped deep trench isolation structure  to outer ring-shaped deep trench isolation structure”).

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (us 2020/0058808 A1)).
Regarding claim 1: Morimoto et al, disclose photodetection system comprising:
a substrate (semiconductor substrate 11, Fig.1);
a single-photon avalanche diode formed in the substrate (Fig.1, the photoelectric conversion element 101 formed in the substrate 11 which includes an avalanche diode, paragraph [0043]);
a first deep trench isolation structure (electrode 6, see at least Figs. 7 -11) in the substrate that forms a first ring around the single-photon avalanche diode (Fig.11) and 
a second-deep trench isolation structure (dielectric member 7, see at least Figs.7-11) in the substrate that forms a second ring around the single-photon avalanche diode (Fig 11).

Regarding claim 12, Morimoto et al, as discussed in claim 1, disclose:
wherein the second deep trench isolation structure (electrode 6) comprises a trench in the substrate ( see at least Figs. 7 and 8) and a p-type doped liner (P-type semiconductor region 2) adjacent to the trench (Fig.3, dielectric (7) is located between the trench (6)  and P-type semiconductor region 2 ).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C103 as being unpatentable over Webster (US 11,032,496 B2) in the view of Kuo et al. (US 2019/0165026 A1).

Regarding claim 3: Webster, as discussed in claim 2, lacks a clear inclusion of the metal filler comprises tungsten as claimed.
However, Kuo, in the same field of endeavor discloses, the metal filler comprises tungsten. The use tungsten for providing a proper reflection between elements/components in a light sensing system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Webster by including the use of tungsten for isolation structures taught by Kuo in order to provide a better reflection at different wavelengths of electromagnetic radiation. (Kuo, paragraph [0037]).
Regarding claim 11, Webster, as discussed in claim 1, lacks a clear inclusion of the light scattering structures as claimed.
Kuo, in the same field of endeavor, discloses the plurality of light scattering structures (Kuo, 118, see at least figs. 1-3). Selecting a particular arrangement of elements/components for providing a better path length of incident light through the semiconductor substrate in a light sensing system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Webster and Kuo accordingly in order to provide a better reflection of incident light back to toward the light sensing system (Kuo, paragraph [0004]).
Claims 4, and 13 are rejected under 35 U.S.C103 as being unpatentable over Webster (US 11,032,496 B2) in the view of Zhang et al. (US 2018/0026147 A1).

Regarding claims 4 and 13, Webster, as discussed in claim 2, lacks a clear inclusion of the metal filler is couple to a bias voltage and serve as an anode contact as claimed.
Zhang et al, disclose metal filler is couple to a bias voltage and serve as an anode contact for the single photon avalanche diode (Zhang et al, Fig.3). Selecting a particular arrangement of elements/components for providing a compact design in a light sensing system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Webster and Zhang et al accordingly in order to provide a better compact design for the light sensing system.
Claim 17 is rejected under 35 U.S.C103 as being unpatentable over Webster (US 11,032,496 B2) in the view of Kuo et al. (US 2019/0165026 A1) and in the view of Ferreira et al (US 2020/0284883 A1).
Regarding claim 17: Webster, as discussed in claim 2, lacks a clear inclusion of a plurality of light scattering structures and a toroidal shape for microlens.
Kuo, in the same field of endeavor, discloses the plurality of light scattering structures (118, see at least figs. 1-3). Selecting a particular arrangement of elements/components for providing a better path length of incident light through the semiconductor substrate in a light sensing system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Webster and Kuo accordingly in order to provide a better reflection of incident light back to toward the light sensing system (Kuo, paragraph [0004]).
However, Kuo does not disclose a toroidal shape for microlenses.
Ferreira et al disclose the toroidal shape for microlenses (paragraph 2004). Selecting a particular arrangement of elements/components for providing more accurate for incident light in the light sensing system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Webster accordingly in order to provide an accurate reflection of light back to toward the light sensing system (Ferreira et al, paragraph [1811]).
Claims 6, and 16 are rejected under 35 U.S.C103 as being unpatentable over Webster (US 11,032,496 B2) in the view of Venezia et al. (US 7, 800,192 B2)
Regarding claim 6, Webster, as discussed in claim 2, lacks a clear inclusion of a low index filler in the trench as claimed. However, Venezia et al, disclose trenches that are filled with a low index refraction material. Selecting a particular arrangement of elements/components in order to provide a better probability of the light through the semiconductor substrate in the light sensing system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Webster and Venezia et al accordingly in order to increase the sensitivity of a pixel while reducing the crosstalk between pixels (column 3, line 35-36).
Regarding claim 16, Webster, as discussed in claim 2, lacks a clear inclusion of a low index filler in the trench as claimed. However, Venezia et al, disclose trenches that are filled with a low index refraction material. Selecting a particular arrangement of elements/components in order to provide a better probability of the light through the semiconductor substrate in the light sensing system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed system of Webster and Venezia et al accordingly in order to increase the sensitivity of a pixel while reducing the crosstalk between pixels (column 3, line 35-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272-3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.T./Examiner, Art Unit 2878                                                                                                                                                                                                        

/TONY KO/
Primary Examiner, Art Unit 2878